Case: 21-51019     Document: 00516526192         Page: 1     Date Filed: 10/28/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 21-51019                       October 28, 2022
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Shelly Ann Smith,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:20-CR-2349


   Before Barksdale, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Shelly Ann Smith pleaded guilty, pursuant to a plea agreement, to
   importation of 500 grams or more of a mixture or substance containing a
   detectable amount of methamphetamine, in violation of 21 U.S.C. § 952(a).
   She was sentenced in 2021 to, inter alia, a below-Sentencing Guidelines term


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51019      Document: 00516526192            Page: 2    Date Filed: 10/28/2022




                                      No. 21-51019


   of 60-months’ imprisonment. Under the terms of the plea agreement, Smith
   waived, inter alia, her right to appeal or to collaterally challenge her sentence,
   with exceptions not applicable to this appeal. Notwithstanding this waiver,
   Smith asserts the district court did not reasonably consider the 18 U.S.C.
   § 3553(a) sentencing factors.
          This appeal is barred, as the Government contends, by the waiver-of-
   appeal provision in Smith’s plea agreement, which was knowing, voluntary,
   and enforceable. E.g., United States v. Portillo, 18 F.3d 290, 292–93 (5th Cir.
   1994) (“[W]hen the record. . . clearly indicates that a defendant has read and
   understands his plea agreement, and that he raised no question regarding a
   waiver-of-appeal provision, the defendant will be held to the bargain to which
   he agreed.”); Fed. R. Crim. P. 11(b)(1)(N). (In her response to the
   Government’s motion to dismiss based on the appeal waiver, Smith contends
   the Government waived enforcement of the waiver by failing to invoke it
   when she filed her notice of appeal. This contention, which borders on being
   frivolous, is totally without merit. E.g., United States v. Acquaye, 452 F.3d
   380, 381–82 (5th Cir. 2006) (“Ordinarily the government urges waiver of
   appeal after the defendant has filed either a merits brief or an Anders brief.”
   (citation omitted)).)
          AFFIRMED.




                                           2